DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
This application claims priority to Foreign Patent Application TW110205438 filed in Taiwan on 05/13/2021.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear what the structural cooperative relationship is between the shaft member and the at least one quick releasing device, specifically how the at least one quick releasing device is actuated to be detachably disposed on the shaft member to secure the plurality of weights thereon. Dependent claims 5-6 are similarly rejected by virtue of dependency on claim 4.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear what the structural cooperative relationship is between the shaft member and the at least one quick releasing device, specifically how the at least one quick releasing device is actuated to be detachably disposed on the shaft member to secure the plurality of weights thereon. Dependent claims 5-6 are similarly rejected by virtue of dependency on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurtz et al. (US Patent No. 5,970,588).
Regarding independent claim 1, Hurtz et al. discloses a quick releasing device (snap closure), comprising:
a housing (22) having a through hole (23) and two openings (two openings of channel 25 on opposing sides of housing 22), wherein the two openings are located on two sides of the housing, respectively (see Fig. 1c);
a first detent structure (30) disposed in the housing (Col. 3 lines 5-6, “a housing 22 and two slides 30, 30' which are longitudinally movable therein”) and comprising:
	a first engaging portion (center slide region 47); and
	a first abutting portion (actuating portion 34) connected to the first engaging portion and corresponding to one of the two openings of the housing (see Figs. 2b and 5a-5b);
a second detent structure (30’) disposed in the housing (Col. 3 lines 5-6) and comprising:
	a second engaging portion (center slide region 47’) forming an engaging space (common release profile 42) with the first engaging portion (see Fig. 5b; Col. 4 line 67 - Col. 5 line 3, “In the present case where both slides 30, 30 are identically shaped but arranged in a mirror-inverted manner, each of the two portions 32 makes up half of the release profile 42”), wherein the engaging space is corresponding to the through hole (Col. 5 lines 27-28, “the release profile 42, shown in FIG. 5b, which is aligned axially with the insertion hole 23”); and
	a second abutting portion (actuating portion 34’) connected to the second engaging portion and corresponding to another of the two openings of the housing (see Figs. 2b and 5a-5b);
a first elastic member (elastic spring portion 31) telescopically connected between the first engaging portion (47) and the second abutting portion (34’; see Figs. 5a-5b); and
a second elastic member (elastic spring portion 31’) telescopically connected between the second engaging portion (47’) and the first abutting portion (34; see Figs. 5a-5b).

    PNG
    media_image1.png
    193
    307
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    485
    media_image2.png
    Greyscale

	Regarding claim 2, Hurtz et al. further discloses wherein the first engaging portion (47) and the second engaging portion (47’) have an inclined structure (each center slide region 47, 47’ includes portion 32, 32’ which constitutes an inclined structure, and see inclined structure between respective center slide regions 47, 47’ and elastic spring portions 31, 31’) and are corresponding to each other (see Figs. 5a-5b).
	Regarding claim 3, Hurtz et al. further discloses wherein the housing (22) comprises: two stopping structures (slotted links 26, 26’), wherein one of the two stopping structures (26) is located between the first abutting portion (34) and the through hole (see Figs. 1c and 5a-5b), and another of the two stopping structures (26’) is located between the second abutting portion (34’) and the through hole (see Figs. 1c and 5a-5b).

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Dependent claims 5-6 would similarly be allowable by virtue of dependency on claim 4, and dependent claims 8-10 would similarly be allowable by virtue of dependency on claim 7.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose a weight apparatus in combination with all of the structural and functional limitations, and further comprising a shaft member; at least one quick releasing device detachably disposed on the shaft member and comprising: a housing having a through hole and two openings, a first detent structure disposed in the housing and comprising a first engaging portion and a first abutting portion, a second detent structure disposed in the housing and comprising a second engaging portion and a second abutting portion, the first engaging portion and the second engaging portion forming an engaging space corresponding to the through hole, a first elastic member telescopically connected between the first engaging portion and the second abutting portion, and a second elastic member telescopically connected between the second engaging portion and the first abutting portion; at least one positioning member disposed on the shaft member (claim 4) or the shaft member being fixed to a base (claim 7); and a plurality of weight members detachably disposed on the shaft member, wherein the weight members are located between the positioning member/base and the quick releasing device.
The closest prior art of record to Hurtz et al. (US Patent No. 5,970,588) teaches a quick releasing device in the form of a snap fastener and comprising all of the claimed components of the quick releasing device (see rejection to claim 1 above). However, the quick releasing device of Hurtz et al. is not disclosed as being used to detachably secure a plurality of weight members to a shaft of a weight apparatus, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the quick releasing device of Hurtz et al. as a quick releasing device for a weight apparatus. Modifications to use the quick releasing device of Hurtz et al. for the weight apparatuses as claimed would require improper hindsight and would require extensive structural changes to increase the structural integrity of the quick releasing device and to allow the quick releasing device to detachably secure a plurality of weight members onto a shaft member of the claimed weight apparatuses.
The prior art of record to Lee (US Patent No. 4,881,302) teaches a quick releasing device (20) detachably disposed on a rod and comprising a housing (22) having a through hole (24) and two openings (44, 44’), a first and second abutting portion (32, 32’), a first and second engaging portion (28, 28’), a first elastic member (30) connected between the first engaging portion and an internal wall of the housing, and a second elastic member (30’) connected between the second engaging portion and the internal wall of the housing. Lee fails to teach the first elastic member telescopically connected between the first engaging portion and the second abutting portion, or the second elastic member telescopically connected between the second engaging portion and the first abutting portion. Such a modification would require extensive structural changes that would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention absent improper hindsight.
The prior art of record to Jennings et al. (US Patent No. 10,195,476) teaches a quick releasing device (50) for a weight apparatus (Fig. 1), the quick releasing device comprising a housing (main body 70), a rotating collar (72), and a stationary collar (74), where the rotating collar includes an axially projecting pin (76) received in a slot (78) on the stationary collar, and springs (124) engaged with cams (126) and pins (122) configured to detachably connect the quick releasing device to a shaft member (barbell) of the weight apparatus such that a plurality of weight members are detachably connectable to the shaft member by the quick releasing device. Jennings et al. does not teach the quick releasing device comprising a first and second detent structure, a first and second elastic member, or the required connections between the relative structures as claimed. It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the quick releasing device of Jennings et al. to include the claimed structures as such a modification would require extensive structural changes that would require improper hindsight.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                  

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784